DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
4.	Claim limitation “means of remotely controlling” in independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al (2009/0185959 A1).
8.	Regarding to claim 1, Weber et al teach an energy efficient air purification system (100) for purifying a complex polluted environmental air condition (para [0063], [0066]), the air purification system comprising: a plurality of air pollution monitoring units (MU 1, MU2, MU3, MU4 ...MUN) installed at distant locations, wherein each of the said plurality of air pollution monitoring units are adapted for monitoring the air quality of its surrounding location (para [0022], [0033], [0062], sensing and monitoring... gases and concentrations of gases.); a plurality of air purification units (PU1, PU2, PU3, PU4 ... PUN) installed at distant locations, wherein each of the said plurality of air purification units are adapted for purifying the polluted air of its surrounding location (para [0023], [0024], [0043], ozone generators in at least two rooms or zones.); and an automated control unit (500) working in communication with the said plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ...MUN) and the plurality of air purification units (PU1, PU2, PU3, PU4 ... PUN), wherein the automated control unit (500) provides a means of remotely controlling the working of the plurality of air purification units (PU 1, 
9.	Regarding to claim 2, Weber et al further teach the energy efficient air purification system (100), wherein each of the plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN) comprises: at least an air pollutant detector (110) adapted to detect the level of at least one air pollutant to generate an air pollutant data (para [0036], [0051], [0062], ozone and oxygen concentration detectors... controlled to protect product quality.); a processor (120) adapted to process the air pollutant data as detected by the air pollutant detector into a message format (120) (para [0021], [0041], [0058], room or zone controller may provide alerts... message alerts.); and a communication interface (130) having a transceiver (131) adapted to transmit the said message format to the automated control unit (500) (para [0041], [0042], alert data used to shut down an ozone generator.).
10.	Regarding to claim 3, Weber et al further teach the energy efficient air purification system (100), wherein at least an air pollutant detector (110) is selected from an air particulate matter detector, a sulfur oxide detector, a carbon monoxide detector, a nitrogen oxide detector a nitrogen dioxide detector, a smoke detector and any such detector capable of detecting pollutants into the air (para [0063], [0066], detecting carbon dioxide and ethylene.).
11.	Regarding to claim 4, Weber et al further teach the energy efficient air purification system (100), wherein each of the plurality of air purification units (PU1, PU2, PU3, PU4 ... PUN) comprises: at least an air cleaning component (310) adapted to filter at least an air pollutant (para [0026], [0030], [0047], ozone generator, ozone destruct filter, and 
12.	Regarding to claim 5, Weber et al further teach the energy efficient air purification system (100), wherein the air cleaning component (310) is selected from one of a wet scrubber, an electrostatic precipitator, a particulate filter (para [0030]), a catalytic filter (para [0047]), a cyclonic separator, and a baghouse collector.
13.	Regarding to claim 6, Weber et al further teach the energy efficient air purification system (100), wherein the automated control unit (500) comprises a receiver component (510) (para [0021], [0042], [0058], receive data... mobile telephone.), a memory component (520) (para [0021], data store), a processor component (530) (para [0024], programmable logic controller), and a transmitter component (540) (para [0024], [0042], network antenna).
14.	Regarding to claim 7, Weber et al further teach the energy efficient air purification system (100), wherein the receiver component (510) is adapted to receive the message format (121) from the communication interface (130) (para [0058], alert message display on mobile telephone).
15.	Regarding Claim 8, Weber further discloses the energy efficient air purification system (100) as claimed in claim 6, wherein the said memory component (520) (para [0021], store data... remote controller may provide reports and alerts.) is adapted to score a preset clean air data of a specific location (para [0036], excessive or low oxygen 
16.	Regarding to claim 10, Weber et al further teach the energy efficient air purification system (100), wherein the transmitter component (540) is adapted to transmit the command to the controller (320) (para [0042]).
Allowable Subject Matter
17.	Claims 9 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.	The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts discloses an energy efficient air purification system wherein the processor component comprises: a data decoder adapted to decode the message format into a data format; and an analyzer module adapted to analyze the data format in relation with the preset clean air data of the specific location, wherein the analyzer module generates a command per data analysis, as claimed in dependent claim 9.
None of the prior arts discloses an energy efficient air purification process for purifying a complex polluted environmental air condition, the air purification process comprises the steps of: monitoring the air quality of a plurality of distant locations via a plurality of air pollution monitoring units (MU1, MU2, MU3, MU4 ... MUN); generating an air pollutant data via each of the plurality of air pollution monitoring units (MU 1, MU2, MU3, M4, ... MUN); processing air pollutant data into a message format (121); corresponding to each of the plurality of air pollution monitoring units (MU1, MU2, .
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.